

115 HR 6036 IH: Students Helping Young Students Act of 2018
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6036IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mr. Carson of Indiana (for himself and Mr. Barletta) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965, to add a work-study program for off-campus community
			 service at selected after-school activities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Students Helping Young Students Act of 2018. 2.Community services definedSection 441(c) of the Higher Education Act of 1965 (20 U.S.C. 1087–51(c)) is amended—
 (1)by striking and at the end of paragraph (3); (2)by striking the period and inserting and at the end of paragraph (4)(C); and
 (3)by adding at the end the following:  (5)after-school activities, as defined in section 443(f)..
 3.Grants for Federal work-study programSection 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53) is amended— (1)in subsection (b)(2)(A), by inserting or after-school activity (as described in subsection (f)) after subsection (d));
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)in the subsection heading, by striking Use and inserting Required Use; and (ii)by inserting that is not carrying out subsection (f) for such year after an institution; and
 (B)by adding at the end the following:  (4)Authorized use of fundsIn any academic year to which subsection (b)(2)(A) applies, an institution that is carrying out subsection (f) may also use funds granted to such institution under this section in accordance with this subsection..
 (3)by adding at the end the following:  (f)After-School Activities (1)Use of FundsIn any academic year to which subsection (b)(2)(A) applies—
 (A)an institution that is not carrying out subsection (d) for such year shall ensure funds granted to such institution under this section are used in accordance with this subsection to compensate (including compensation for time spent in training and travel directly related to after school activities) students employed in after-school activities of eligible schools; and
 (B)an institution that is carrying out subsection (d) for such year may also use funds granted to such institution under this section in accordance with this subsection to compensate the students described in subparagraph (A).
 (2)Registration ProcessNot later than 180 days after the date of enactment of the Students Helping Young Students Act of 2018, the Secretary shall inform eligible schools about the work-study program described in paragraph (1), and establish and carry out a process for eligible schools to register to participate in such program.
 (3)ImplementationThe Secretary shall establish any standards necessary for participation in— (A)the work-study program described in paragraph (1); and
 (B)the registration process described in paragraph (2). (4)Priority for SchoolsTo the extent practicable, an institution shall—
 (A)give priority to eligible schools serving a low-income community; and (B)ensure that any student compensated with funds described in paragraph (1) receives appropriate training to carry out the educational services required.
 (5)Federal ShareThe Federal share of the compensation for work-study students compensated under this subsection may exceed 75 percent.
 (6)DefinitionsFor purposes of this subsection: (A)The term after-school activities—
 (i)means activities that take place after school, before school, or out of school (in the summer or during other vacations) that have an educational purpose; and
 (ii)includes such activities administered by— (I)an eligible school, including activities in which only the student population of such school is served; or
 (II)a community-based learning center or organization, or other center or organization that facilitates youth development activities, which partners with an eligible school.
 (B)The terms elementary school and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (C)The term eligible school means a public elementary school or secondary school. (D)The term low-income community has the meaning given the term in section 428K(g)(6)..
			